DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on 03/31/2022 have been entered. Claims 1-20 remain pending in the application. The amendments overcome each of the claim objections and rejections under 35 USC 112(b) set forth in the previous office action mailed on 02/11/2022.
Claim Objections
Claims 16 and 17 are objected to because of the following informalities:  
In line 4 of claim 16 and in lines 2-3 of claim 17, “at least one of the uterus the cervix” should be changed to “at least one of the uterus and the cervix”.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,729,466. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially the same features and the claims of the patent recite additional structure and therefore anticipate the broader application claim. 
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,729,466. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially the same features and the claims of the patent recite additional structure and therefore anticipate the broader application claim. 
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,729,466. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially the same features and the claims of the patent recite additional structure and therefore anticipate the broader application claim. 
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,729,466. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially the same features and the claims of the patent recite additional structure and therefore anticipate the broader application claim. 
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,729,466. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially the same features and the claims of the patent recite additional structure and therefore anticipate the broader application claim. 
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,729,466. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially the same features and the claims of the patent recite additional structure and therefore anticipate the broader application claim. 
Claim 7 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,729,466. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially the same features and the claims of the patent recite additional structure and therefore anticipate the broader application claim. 
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,729,466. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially the same features and the claims of the patent recite additional structure and therefore anticipate the broader application claim. 
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,729,466. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially the same features and the claims of the patent recite additional structure and therefore anticipate the broader application claim. 
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,729,466. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially the same features and the claims of the patent recite additional structure and therefore anticipate the broader application claim. 
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,729,466. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially the same features and the claims of the patent recite additional structure and therefore anticipate the broader application claim. 
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,729,466. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially the same features and the claims of the patent recite additional structure and therefore anticipate the broader application claim. 
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,729,466. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially the same features and the claims of the patent recite additional structure and therefore anticipate the broader application claim. 
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,729,466. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially the same features and the claims of the patent recite additional structure and therefore anticipate the broader application claim. 
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,729,466. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially the same features and the claims of the patent recite additional structure and therefore anticipate the broader application claim. 
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,729,466. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially the same features and the claims of the patent recite additional structure and therefore anticipate the broader application claim. 
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 03/31/2022, with respect to the rejection of claim 1 under 35 USC 102(a)(10 have been fully considered and are persuasive.  The prior art rejection of claim 1 has been withdrawn. 
In response to the amendments to the claims, a double patenting rejection has been provided above in view of U.S. Patent No. 10,729,466.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712707855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771